 

Monaker Group, Inc. 8-K [mkgi-8k_102518.htm]

 

Exhibit 10.2

 

GUARANTY COMPENSATION AGREEMENT

 

This Guaranty Compensation Agreement (this “Agreement”) dated October 31, 2018
and effective November 1, 2018 (the “Effective Date”), is by and among Donald P.
Monaco, an individual (“Monaco”) and Monaker Group, Inc., a Nevada corporation
(“Monaker”), each a “Party” and collectively the “Parties.”

W I T N E S S E T H:

 

WHEREAS, Monaco, as a member of the Board of Directors and as a significant
shareholder of Monaker, has previously entered into a personal guarantee with a
financial institution providing a line of credit to the Company, on behalf of
and at the request of Monaker (collectively, the “Guarantees”);

 

WHEREAS, the Guarantees were entered into solely for the benefit of Monaker and
were, and are still, of substantial benefit to Monaker;

 

WHEREAS, Monaker desires for Monaco to continue to maintain such Guarantees and
provide certain additional guarantees in the future; and

 

WHEREAS, the Parties desire to enter into this Agreement to provide Monaco
consideration for providing, and continuing to maintain, the Guarantees, as set
forth in greater detail below.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants,
agreements, and considerations herein contained, and other consideration, which
consideration the Parties hereby acknowledge and confirm the receipt and
sufficiency thereof, the Parties hereto agree as follows:

 

1.             Guarantee Consideration.

 

(a)           For as long as Monaco continues to serve on the Board of Directors
of Monaker and continues to maintain the Guarantees (which term shall include
any and all guarantees which Monaco shall enter into in favor of Monaker after
the date of this Agreement), Monaker shall pay him a $2,000 per month guarantee
fee (the “Guarantee Fee”).

 

(b)           In the event (i) Monaco is not nominated for re-appointment to the
Board of Directors at any meeting where directors of Monaker are nominated for
appointment (except in the event Monaker adopts a classified Board and it is not
yet Monaco’s year to be re-elected and/or in the event that Monaco is appointed
via written consent of the shareholders without a meeting) or (ii) Monaco is
removed from the Board of Directors by the shareholders of Monaker (each (i) and
(ii), as applicable, a “Triggering Termination” and the date of such Triggering
Termination, the “Triggering Termination Date”), Monaker will immediately use
commercially reasonable best efforts to eliminate and terminate any and all
Guarantees.

 

Page 1 of 4

Guaranty Compensation Agreement

 

(c)           If all the Guarantees are not terminated by the thirtieth (30th)
day following a Triggering Termination Date, for each month the Guarantees
remain in place, beginning on the thirty-first (31st) day of the Triggering
Termination Date, the monthly Guarantee Fee will be $10,000 per month.
Notwithstanding the above, all Guarantee Fees will terminate upon Monaker
assuming or terminating such Guarantees (the “Guarantee Termination”).

 

(d)           This Agreement shall remain in place until the earlier of (i) the
Guarantee Termination; and (ii) the date this Agreement, or the obligations
hereunder, are mutually terminated by Monaco and Monaker.

 

2.             Mutual Representations, Covenants and Warranties. Each of the
Parties, for themselves and for the benefit of each of the other Parties hereto,
represents, covenants and warranties that:

 

(a)           Such Party has all requisite power and authority, corporate or
otherwise, to execute and deliver this Agreement and to consummate the
transactions contemplated hereby and thereby. This Agreement constitutes the
legal, valid and binding obligation of such Party enforceable against such Party
in accordance with its terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally and general equitable principles;

 

(b)           The execution and delivery by such Party and the consummation of
the transactions contemplated hereby and thereby do not and shall not, by the
lapse of time, the giving of notice or otherwise: (i) constitute a violation of
any law; or (ii) constitute a breach of any provision contained in, or a default
under, any governmental approval, any writ, injunction, order, judgment or
decree of any governmental authority or any contract to which such Party is
bound or affected; and

 

(c)           Any individual executing this Agreement on behalf of an entity has
authority to act on behalf of such entity and has been duly and properly
authorized to sign this Agreement on behalf of such entity.

 

3.             Further Assurances. The Parties agree that, from time to time,
each of them will take such other action and to execute, acknowledge and deliver
such contracts, deeds, or other documents as may be reasonably requested and
necessary or appropriate to carry out the purposes and intent of this Agreement
and the transactions contemplated herein.

 

4.             No Presumption from Drafting. This Agreement has been negotiated
at arm’s-length between persons knowledgeable in the matters set forth within
this Agreement. Accordingly, given that all Parties have had the opportunity to
draft, review and/or edit the language of this Agreement, no presumption for or
against any Party arising out of drafting all or any part of this Agreement will
be applied in any action relating to, connected with or involving this
Agreement. In particular, any rule of law, legal decisions, or common law
principles of similar effect that would require interpretation of any
ambiguities in this Agreement against the Party that has drafted it, is of no
application and is hereby expressly waived.

 

Page 2 of 4

Guaranty Compensation Agreement

 

10.           Choice of Law. This Agreement shall be governed by and construed
according to the laws of the State of Florida, without giving effect to its
choice of law principles. Any actions and proceedings arising out of or relating
directly or indirectly to this Agreement or any ancillary agreement or any other
related obligations shall be litigated solely and exclusively in the state or
federal courts located in Florida, and those such courts are convenient forums.
Each Party hereby submits to the personal jurisdiction of such courts for
purposes of any such actions or proceedings.

 

11.           Binding Effect. This Agreement shall be binding on and inure to
the benefit of each of the Parties and their respective heirs, successors,
assigns, directors, officers, agents, employees and personal representatives.

 

12.           Severability. In the event any one or more of the provisions
contained in this Agreement shall for any reason be held to be invalid, illegal
or unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision hereof, and this Agreement shall be
construed as if such invalid, illegal or unenforceable provision had never been
contained herein.

 

13.           Review of Agreement; Voluntarily Entering Into Agreement. Each
Party herein expressly represents and warrants to all other Parties hereto that
(a) before executing this Agreement, said Party has fully informed itself of the
terms, contents, conditions and effects of this Agreement; (b) said Party has
relied solely and completely upon its own judgment in executing this Agreement;
(c) said Party has had the opportunity to seek and has obtained the advice of
its own legal, tax and business advisors before executing this Agreement; (d)
said Party has acted voluntarily and of its own free will in executing this
Agreement; and (e) this Agreement is the result of arm’s length negotiations
conducted by and among the Parties and their respective counsel.

 

14.           Execution. This Agreement and any signed agreement or instrument
entered into in connection with this Agreement, and any amendments hereto or
thereto, may be executed in one or more counterparts, all of which shall
constitute one and the same instrument. Any such counterpart, to the extent
delivered by means of a facsimile machine or by .pdf, .tif, .gif, .jpeg or
similar attachment to electronic mail (any such delivery, an “Electronic
Delivery”) shall be treated in all manner and respects as an original executed
counterpart and shall be considered to have the same binding legal effect as if
it were the original signed version thereof delivered in person. At the request
of any Party, each other Party shall re execute the original form of this
Agreement and deliver such form to all other Parties. No Party shall raise the
use of Electronic Delivery to deliver a signature or the fact that any signature
or agreement or instrument was transmitted or communicated through the use of
Electronic Delivery as a defense to the formation of a contract, and each such
Party forever waives any such defense, except to the extent such defense relates
to lack of authenticity.

 

Page 3 of 4

Guaranty Compensation Agreement

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
day and year first written above.

 

(“Monaco”)

 

 

/s/ Donald P. Monaco

Donald P. Monaco

 

(“Monaker”)

 

Monaker Group, Inc.

 

 

By: /s/ William Kerby

 

Its: CEO      

Printed Name: Bill Kerby

 

 

 

 

 

Page 4 of 4

Guaranty Compensation Agreement

